DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Status of Claims 
Claim(s) 13, 15, 17-18 & 19-26 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 15, 17-18 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406)
As Per Claim 13, Degawa discloses a method for laser welding the end faces of the joints of two connecting flanges held in an adjoining manner of two connecting partners made of a steel material [abstract; “…A two overlapped plated steel sheets 4 and 5 by laser lap welding that irradiates parts of the plated steel sheets (4, 5)…”] wherein at least one of the connecting partners has a metal coating at least in the region of its connecting flange, [Par. 41; “…indicated at 21 are coating layers, such as zinc layers, formed on surfaces of the plated steel sheets 4 and 5. Although only the coating layers 21 formed on joining surfaces 4a and 5a are shown in FIG. 2…..”], the metal coating having a lower melting temperature than the steel material [Par. 41; “…indicated at 21 are coating layers, such as zinc layers, formed on surfaces of the plated steel sheets 4 and 5. Although only the coating layers 21 formed on joining surfaces 4a and 5a are shown in FIG. 2, the plated steel sheets 4 and 5 are coated entirely with the coating layers 21.…” the coating used in the prior art is zinc coating, much like the instant’s applications coating, and thus, inherently has a lower melting temperature than the steel sheet] the method comprising: 
moving a laser welding beam [Fig. 4, #L] in an advancement direction [Fig. 5, #LW] which follows the longitudinal expanse of the joints [Fig. 4, #4 & #5], the laser welding beam emitted directly onto the end faces [Fig. 1, #A & #B] of the two connecting flanges [Fig. 5, #4 & #5]; 

    PNG
    media_image1.png
    332
    471
    media_image1.png
    Greyscale


	whereby a continuous weld seam [Fig. 5, #LW]] is produced along the longitudinal expanse of the joints [Fig. 5, #4 & #5]. 
moving the laser welding beam [Fig. 1, #L] to the advancement direction  [Fig. 5, #LW] to melt material of the ends faces [Fig. 5, #A & #B] of the two connecting flanges [Fig. 5, #4 & #5]; and 

    PNG
    media_image1.png
    332
    471
    media_image1.png
    Greyscale

although not explicitly shown, it is clear there is a surface underneath the flange (5)] which face in opposite directions [Fig. 3, #C & #D] and which terminate at the end face [Fig. 3, #A & #B] of the connecting flange [Fig. 3, #4 & #5] with the end face [Fig. 1, #A & #B] extending between the two side faces [Fig. 3, #C & #D], and wherein one of the side faces [Fig. 3, #C & #D] of each connecting flange [Fig. 3, #4 & #5] is positioned facing one of the side faces [Fig. 3, #C & #D] of the other connecting flange [Fig. 3, #4 & #5], with the end faces [Fig. 3, #A & #B below] of the two connecting flanges positioned adjacent each other in a plane [Fig. 3, #4 & #5]

    PNG
    media_image2.png
    450
    542
    media_image2.png
    Greyscale

Degawa does not disclose oscillating the laser welding beam back and forth transversely to the advancement direction at a frequency between 100 Hz and 1000 Hz; and  

Mori, much like Degawa, pertains to laser process for forming dispersion alloy layer on a metallic base. [abstract] 
Mori discloses oscillating the laser welding beam back and forth transversely to the advancement direction at a frequency between 100 Hz and 1000 Hz [Col. 3, Lines 53-55; “…while oscillating said laser beam with a frequency of 10 to 500 Hz in a direction generally perpendicular to a primary relative moving direction to agitate the melt of said alloy or mixed powder on said metallic base…” The prior art discloses a range that overlaps said range recited in the claims, and as stated in the MPEP (Refer to MPEP § 2144.05(I), overlapping of ranges reads on the recited range in the claims.]; and  
whereby the weld pool is kept liquid by dynamic energy introduced into the weld pool due to the oscillation frequency of the laser welding beam that impacts the joints. [Col. 3, Lines 53-58; “…irradiating the alloy or mixed powder on said metallic base with a laser beam to melt the same, while oscillating said laser beam with a frequency of 10 to 500 Hz in a direction generally perpendicular to a primary relative moving direction to agitate the melt of said alloy or mixed powder on said metallic base”]
Mori discloses the benefits of oscillating the laser welding beam between the recited frequencies in that the liquid phases can be prevented from any agglomeration. [Col. 5, Lines 45-50] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of welding end faces of the face joints of two connecting flanges as taught by Degawain in view of oscillating laser beam as taught by Mori to further include oscillating the laser welding beam back and forth transversely to the advancement direction at a frequency between 100 Hz and 1000 Hz to prevent any agglomeration in the liquid phases. [Col. 5, Lines 45-50]

Safonnikov, much like Degawaand Mori, pertains to an apparatus for carrying out welding. [abstract] 
Safaonnikov discloses a weld pool that forms due to the introduction of energy during laser welding is kept liquid degassing is completed. [Claim 1; “…to maintain weld metal in its liquid state for a period of time 10-15% longer than that required to fully degas said weld metal…”] 
Safannikov discloses the benefits of maintaining the metal in liquid state to fully degas the weld metal in that it allows for a sound weld metal to be obtained. [Col. 3, Lines 3-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of oscillating a laser beam in a weld pool as taught by Degawaand Mori in view of the weld pool as taught by Safannikov to further include a weld pool that forms due to the introduction of energy during laser welding is kept liquid degassing is completed to obtain a sound weld metal [Col. 3, Lines 3-4] that would otherwise comprise the quality of the weld. 
As Per Claim 15, Degawa discloses all limitation of the invention except the laser welding beam oscillates at more than 250 Hz.
Mori, much like Degawa, pertains to laser process for forming dispersion alloy layer on a metallic base. [abstract] 
Mori discloses the laser welding beam oscillates at more than 250 Hz. [Col. 3, Lines 53-55; “…while oscillating said laser beam with a frequency of 10 to 500 Hz in a direction generally perpendicular to a primary relative moving direction to agitate the melt of said alloy or mixed powder on said metallic base…” Refer to MPEP § 2144.05(I)]
Mori discloses the benefits of oscillating the laser welding beam between the recited frequencies in that the liquid phases can be prevented from any agglomeration. [Col. 5, Lines 45-50] 

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983)  in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Haschke (US 2015/0314392) 
As Per Claim 17, Degawa discloses all limitations of the invention except an edge region of each joint facing away from the other connecting flange is not melted at least in a region of a weld seam root, the edge regions of the joints thereby forming weld pool delimitation walls.
Hashcke, much like Degawa, pertains to welding along the front faces of metal sheets (preferable on flanges). [Abstract]
Hashcke discloses an edge region of each joint facing away from the other connecting flange is not melted [refer to annotated Fig. 2, #A] at least in a region of a weld seam root [refer to annotated Fig. 2, #B below], the edge regions of the joints thereby forming weld pool delimitation walls [refer to annotated Fig. 2, #A & #C below].

    PNG
    media_image3.png
    564
    399
    media_image3.png
    Greyscale

	Haschke discloses the benefits of not melting a joint facing away from the other connecting flange in that it allows space for degassing to be achieved to an extent that a high quality of the weld seam is produced. [Par. 11] 	
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the joint connections as taught by Degawa in view of the edge region as taught by Hashcke to further include an edge region of each joint facing away from the other connecting flange is not melted at least in a region of a weld seam root, the edge regions of the joints thereby forming weld pool delimitation walls to promote degassing to be achieved to produce a high quality weld seam. [Par. 11] 
As Per Claim 18, Degawa discloses all limitations of the invention except that regions of the joints to be melted are gradually preheated before introduction of the energy required for melting. 

Hashcke discloses regions of the joints to be melted are gradually preheated before introduction of the energy required for melting. [Par. 17, “…The pre-heating of the joining partners usually takes place in a manner tailored to the metallurgical (thermal) properties thereof, such as for example the heat capacities and thermal conductivities thereof…”]
Hashcke discloses the benefits of preheating in that the processing speed can be increased. [Par. 31] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Degawa in view of the preheating as taught by Hashcke to further include that regions of the joints to be melted are gradually preheated before introduction of the energy required for melting to increase processing speeds. [Par. 31] 
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982)  in further view of Safonnikov (US 4454406) in further view of Hanschmann (US 2017/0368635).
As Per Claim 19, Degawa, Mori and Safonnikov discloses all limitations of the invention except the laser welding beam is inclined in the advancement direction relative to the vertical to the end faces of the joints. 
Hanschmann, much like Degawa, Mori and Safonnikov, pertains to a welding method for joining two metal materials, including oscillating a laser beam. [abstract] 
Hanschmann discloses the laser welding beam is inclined in the advancement direction relative to the vertical to the end faces of the joints. [Claim 5] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser beam as taught by Degawain view of the inclined laser beam as taught by Hanschmann to further include the laser welding beam is inclined in the advancement direction relative to the vertical to the end faces of the joints to influence the melt pool dynamics [Par. 26, Lines 13-18] which in turn compensates for tolerances between the two materials. [Par. 27, Lines 1-3]
	As Per Claim 25, Degawa discloses the two connecting partners each have the same metal coating. [Par. 19, Lines 8-11; the reference clearly discloses that the steel sheets both have a layer of zinc] 
Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Weber (US 2006/0000812)
As Per Claim 20, Degawa, Mori and Safonnikov, discloses all limitation of the invention except the angle of inclination of the laser welding beam is between 5 degrees and 45 degrees.
Weber, much like Degawa, Mori and Safonnikov, pertains to a method and apparatus for forming a fusion bond between two materials. 
Weber discloses the angle of inclination of the laser welding beam is between 5 degrees and 45 degrees. [Par. 19, Lines 1-3; The prior art discloses a range that overlaps said range recited in the claims, and as stated in the MPEP (Refer to MPEP § 2144.05(I), overlapping of ranges reads on the recited range in the claims]
Weber discloses the benefits of the angle of inclination of the laser beam in that it controls the amount of energy that is direction to the material during the welding process. [Par. 5, Lines 1-3] 
. 
Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406)  in further view of Nowak (US 2012/0006795) 
As Per Claim 21, Degawa, Mori and Safonnikov, discloses all limitation of the invention except a part of the laser welding beam is uncoupled by an optical system for preheating of regions of the joints to be melted, and the part of the laser welding beam uncoupled for preheating is guided to move ahead of the laser welding beam in the advancement direction.
Nowak, much like Degawa, Mori and Safonnikov, pertains to a welding method and apparatus for welding workpieces together on a joint region that includes a weld seam. [abstract] 
Nowak discloses a part of the laser welding beam is uncoupled [Fig. 1, #32] by an optical system [Fig. 1, #54; the examiner is interpreting the prism as being an optical system] for preheating of regions of the joints to be melted [Par. 24, Lines 13-15], and the part of the laser welding beam uncoupled for preheating [Fig. 1, 332] is guided to move ahead of the laser welding beam [Fig. 1, #34] in the advancement direction [Fig. 1, #D].
Nowak discloses the benefits of the uncoupled laser beam in that it promotes the penetration of the welding process [Par. 23, Lines 8-10] By promoting the penetration, the cooling rate becomes slower, which in turn reduces the residual stresses in the weld joint. [Par. 23, Lines 10-12] 
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Degawa (US 2001/0047983) 
As Per Claim 22, Degawa, Mori and Safonnikov, discloses all limitation of the invention except the metal coating of the at least one connecting partners is a zinc coating applied using hot dipping or electrolytic zinc plating.
Degawa, much like Degawa and Mori, pertains to a process for laser lap welding overlapped steel sheets. [abstract[] 
Degawa discloses the metal coating of a connecting partner is a zinc coating applied using hot dipping [Par. 5, Lines 1-4] or electrolytic zinc plating. 
Degawa discloses the benefits of zinc coating applied using electrolytic plating in that the coating weight of the zinc coating is economically increased. [Par. 5, Lines 5-8]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of zinc coating as taught by Degawa, Mori and Safonnikov, in view of the hot dipping as taught by Degawa to further include the metal coating of the at least one connecting partners is a zinc coating applied using hot dipping or electrolytic zinc plating to economically increase the weight of zinc coating. [Par. 5, Lines 5-8] 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Degawa (US 2001/0047983) in further view of Neff (US 2007/0051703) 
	As Per Claim 23, Degawa, Mori and Degawa discloses all limitations of the invention except the application of the zinc coating is at least 100 g/m2.
	Neff, much like Degawa, Mori and Degawa, pertains to shielding gas mixture for use with gas metal arc welding. [abstract] 
	Neff discloses that the application of zinc coating is 90 g/m2. [Par. 48, Lines 4-6]
	Neff discloses the benefits of the zinc coating weight in that it enables the attainment of high quality weld with excellent appearance, especially while welding coated steels. [Par. 48, Lines 1-3] 
	Although Neff does not disclose that the zinc coating is at least 100 g/m2, as ruled by the courts, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. [MPEP § 2144.05(I) ; (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985))] Therefore, it would have been obvious to one with ordinary skill in the art to modify the application of zinc coating for it to be 100 g/m2 to enable the attainment of a high quality weld with excellent appearance. [Par. 48, Lines 1-3]
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983) in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Degawason (US 2017/0080523)
	As Per Claim 24, Degawa, Mori and Safonnikov, discloses all limitations of the invention except the metal coating of the at least one connecting partners is an AlSi coating.
	Andsersson, much like Degawa, Mori and Safonnikov, pertains to a method for joining two objects together by means of welding. [abstract] 

	Degawason discloses the benefits of AlSi coating in that it prevents corrosion and oxidation damage. [Par. 11, Lines 2-3] 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a metal coating as taught by Degawa, Mori and Safonnikov, in view of the AlSi coating as taught by Degawason to further include the metal coating of at least one connecting partner is an AlSi coating to prevent corrosion and oxidation damage. [Par. 11, Lines 2-3]
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Degawa (US 2001/0047983)  in view of Mori (US 4832982) in further view of Safonnikov (US 4454406) in further view of Garlick (GB 874271) 
	As Per Claim 26, Degawa, Mori and Safonnikov, discloses all limitations of the invention except the two connecting partners each have a different metal coating.
	Garlick, much like Degawaand Mori, pertains to a process of welding two metal sheets together. [Page 2, Lines 5-15] 
Garlick discloses the two connecting partners each have a different metal coating. [Page 2, Lines 16-24] 
Garlick discloses the benefits of the connecting partners having different metal coatings in that it facilitates an easier method of welding two connecting partners together without the risk of deformation in the weld such burn-through and hard material. [Page 2, Lines 7-13] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of connecting parterns as taught by Degawa, Mori and Safonnikov, in view of the coatings as taught by Garlick to further include the two connecting partners each have a different metal coating to  
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of amendments made to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761